DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Request for Continued Examination and Information Disclosure Statement filed on 4/8/2022.
Claim(s) 1, 3-5, 7-10 is/are allowed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 4/8/2022 is/are being considered by the examiner. 
Allowable Subject Matter
Claim(s) 1, 3-5, 7-10 is/are allowed, hereby renumbered as 1-8.
The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all of the limitations of the applicant's claimed invention, including, and in combination with other recited limitations, a steering sensor configured to sense a rotation speed of a steering device of the vehicle, and a steering information detector configured to detect an amount of change to a steering value representing the rotation speed of the steering device.
The closest prior art of record includes the following:
Regarding claim 1, 
Son (US 2017/0182931 A1) teaches a system for controlling light distribution using steering information of a vehicle to form a glare free area for avoiding glare to a driver of a preceding vehicle while the headlamp is illuminating a road ahead of the vehicle, the system comprising: 
a headlamp (“light irradiation device 100”, Fig. 1, para. 0051) configured to emit a light beam for illuminating a road ahead of the vehicle (“vehicle”, para. 0049); 
a steering sensor (“steering angle sensing medium”, para. 0069) configured to sense a rotation angle (“handle steering angle”, para. 0069) of a steering device of the vehicle (Son doesn’t explicitly teach a steering device, however, this component is inherent as Son teaches collecting a “handle steering angle” of the “first vehicle 1”, para. 0066-0067); 
a steering information detector (“information collection unit 210”, Fig. 13) configured to detect an amount of change (“increases”, para. 0093) to a steering value (“collected information”, para. 0093) representing the rotation angle of the steering device (“The information collection unit 210 may collect additional information and the area calculation unit 240 may calculate the size of the second shadow area S2 by referring to the additional information”, para. 0093).

Futamura (US 2015/0003087 A1) teaches a vehicular headlight apparatus, comprising:
comparing a first amount of change to a steering value (“turning radius”, para. 0064) detected at a first time to a predetermined steering reference value (“predetermined threshold”, para. 0065) (“The control section 65 includes, in addition to the operation flow shown in FIG. 3, an operation flow which is the same as the operation flow shown in FIG. 3 except that the content of step S4 is for determining whether or not the turning radius is smaller than a predetermined threshold”, para. 0065); 
determining, based on the comparison between the detected first amount of change and the predetermined steering reference value, that the first amount of change is not greater than or equal to the predetermined steering reference value (“…is smaller than a predetermined threshold”, para. 0065, “YES” at “S4”, Fig. 3).

Pertsel (US 9,896,022 B1) teaches automatic beam-shaping using an on-car camera system, comprising:
comparing a first amount of change to a steering value (“steering wheel input”, C12, line 25) detected at a first time (“The state 406 may monitor sensor information from the vehicle 50 (e.g., turn indicators, steering wheel input, brake input, speed, etc.). The state 408 may process the video data and/or sensor signals. Next, the method 400 may move to the decision state 410. The decision state 410 determines whether a lane change has been detected”, C12, lines 23-29); 
comparing a second amount of change to the steering value detected at a second time subsequent to the first time to the predetermined steering reference value (“If not, the method 400 moves to the step 412”, C12, lines 2-30, “NO” at “410” proceeds back to “404” of “process 400” and thus “410” is repeated); 

Golomb (US 2014/0022070 A1), teaches “Another such steering wheel position sensor for use in automobiles has been developed by Bosch of Germany. The Bosch model LWS6 Steering-Angle Sensor uses Hall Effect technology to detect magnetic field changes in a multi-pole magnet affixed to the steering column. This sensor translates magnetic field changes into square-wave signals which are transmitted to the control unit to derive the position, rotation direction, and rotation speed of the steering wheel” (para. 0095),
and Morishita (US 2006/0044783 A1) teaches “The system changes a response of the swivel control based on at least one of the detected steering angle and a steering angular velocity, that is, a change speed of the steering angle, as a steering operation parameter when the direction of optical axis of the front light is to be swiveled by switching the filters” (para. 0006).

However, Son, Fatamura, and Pertsel do not teach a steering sensor configured to sense a rotation speed of a steering device of the vehicle, and a steering information detector configured to detect an amount of change to a steering value representing the rotation speed of the steering device. While Golomb teaches a steering sensor configured to sense a rotation speed and Morishita teaches adjusting a headlight filter based on steering angular velocity, it would not have been obvious to one of ordinary skill in the art to combine the inventions of Son, Fatamura, Pertsel, with Golomb or Morishita to achieve the invention as claimed.

Claim 5 contains similar limitations as claim 1, and thus is allowable for the same reasons. 
Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665